Citation Nr: 1743076	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1948 to July 1968 (including honorable service in Thailand).  The Veteran died in May 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the New York, New York RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim on appeal.

The Veteran was not service-connected for any disabilities at the time of his death.

The Veteran's death certificate documents that his immediate cause of death in May 2011 was cardiopulmonary arrest, due to or as a consequence of left hemispheric stroke, due to or as a consequence of left subclavian stent/angioplasty.  Other significant conditions contributing to death but not related to the cause were noted to be previous strokes/TIAs [transient ischemic attacks].  Additionally, in a June 2011 statement, a private physician noted that the Veteran "was known to have a significant history of coronary artery disease," and "probably died of his significant left hemispheric stroke as detailed in the death certificate.  Certainly his coronary artery disease with acute myocardial infarction was a significant contributing factor....Certainly his coronary artery disease was a significant contributor to his demise."  [The Veteran's death certificate also notes that he died at Champlain Valley Physicians Hospital (CVPH) Medical Center in Plattsburgh, New York.  On remand, all terminal treatment records for the Veteran must be obtained from this facility.  The appellant should also be asked to authorize the release of any additional pertinent treatment records for the Veteran.]

The appellant has stated that the Veteran's death was related to exposure to herbicides during his military service while stationed in Thailand.  His service personnel records confirm that he served in Thailand from December 1966 to January 1968 and that his military occupational specialty at that time was Refrigeration/Air Conditioning Mechanic.  The Board notes that coronary artery disease is a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, there is no evidence currently of record to verify that the Veteran was exposed to herbicides during his military service, to include during his service in Thailand.  On remand, the AOJ should attempt to verify, through all official sources, any exposure of the Veteran to herbicides in service.

Thereafter, if and only if herbicide exposure for the Veteran cannot be verified, then a medical opinion should be obtained which addresses any relationship between the Veteran's fatal disabilities and any incident of his military service, including his reports of chest pain therein (as documented in January 1967 and March 1967 service treatment records).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the appellant to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment the Veteran received for his fatal disabilities prior this death, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, TO SPECIFICALLY INCLUDE ALL TERMINAL TREATMENT RECORDS from Champlain Valley Physicians Hospital (CVPH) Medical Center in Plattsburgh, New York (where the Veteran died in May 2011).  If any records requested are unavailable, the reason must be explained for the record.  [If the appellant does not provide the requested releases so that VA may obtain the records, the AOJ must request that the appellant obtain such records herself and provide them to VA.]

2. The AOJ should take all necessary steps to verify, THROUGH OFFICIAL SOURCES, any in-service exposure of the Veteran to HERBICIDES, to include during his service in Thailand from December 1966 to January 1968.

3. Thereafter, IF AND ONLY IF herbicide exposure for the Veteran CANNOT be verified, then the AOJ should arrange for the case to be forwarded to an appropriate medical provider, who must review the ENTIRE RECORD and then provide a medical opinion that responds to the following:  Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that any of the Veteran's fatal disabilities were incurred in, related to, or caused by any incident of his military service (including his reports of chest pain therein, as documented in January 1967 and March 1967 service treatment records)?

The medical provider MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for the cause of the Veteran's death (TO INCLUDE as a result of exposure to herbicides).  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the appellant and her representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2016).

